         Case 1:20-cv-09641-ALC Document 44 Filed 07/26/21 Page 1 of 1



                                                             MOSER LAW FIRM, PC
Paul A. Pagano
Tel: 917.589.1479
paul.pagano@moserlawfirm.com
                                                                     July 23, 2021

VIA ECF
The Honorable Andrew L. Carter, Jr., U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 435                                                       7/26/2021
New York, NY 10007

        Re:    Malcolm v. The City of New York
               20-cv-09641(ALC)

Dear Judge Carter:

       This firm represents the Plaintiffs in the above-captioned matter. This letter is submitted
in accordance with Rule 1D of Your Honor’s Individual Practices to respectfully request a three
week adjournment of the briefing schedule for Plaintiffs’ motion for conditional certification as
follows:

    •   Plaintiffs’ moving papers currently to be filed/served by July 31, 2021 adjourned to
        August 23, 2021;
    •   Defendant’s opposition papers currently to be filed/served by August 30, 2021 adjourned
        to September 20, 2021; and
    •   Plaintiffs’ reply papers currently to be filed/served by September 13, 2021 adjourned to
        October 4, 2021.

        This is the first request for an adjournment of the aforesaid deadlines and is on consent of
the parties. The additional time is necessary due to the recent birth of the undersigned’s daughter
and issues surrounding a recent dental procedure.

                                                     Respectfully submitted,
                                                     MOSER LAW FIRM, P.C.

                                              By:
                                                     Paul A. Pagano, Esq.
                                                     Attorneys for Plaintiffs
                                                     5 East Main Street
                                                     Huntington, NY 11743
                                                     (516) 671-1150
 Dated: 7/26/2021

cc: All Counsel of Record (VIA ECF)


                              5 E. Main St., Huntington, NY 11743
                              www.moseremploymentlaw.com
